Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. . This communication is in response to Application No. 17/598,810 filed on September 27, 2021 and amendment presented on November 02,2022 which amends claims 1-7, 12-13 and 23 , cancelled claims 16-22 and 24-25, added new claims 26-32 and presents arguments, is hereby acknowledged. Claims 1-15, 23 and 26-32 are pending and subject to examination.

Information Disclosure Statement
3.      The information disclosure statement (IDS) submitted on 09/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
        On pages 8-12 of the response filed November 02, 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the August 02,2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered and they are persuasive.

A. Independent Claim 1
       Applicants argue at pages 8-11 of the remarks, as filed, that Ma fails to disclose or suggest “wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance”, as required by amended Independent claim 1 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

B. Independent Claim 23
   Applicants argue claim 23 based on the arguments presented for Claim 1 at page 11 of the remarks. The same explanation is applicable to claim 23 as mentioned above with respect to claim 1.

Dependent claims 2-15
   Applicants argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

C.  New Independent Claim 26
   Applicants argue at page 11 of the remarks, as filed, that new independent claim 26 is patentable over the Art for at least the reason that the Art does not disclose or suggest "the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles," as required by claim 26 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

New claims 27-32
    As per newly added claims 27-32, Applicants arguments have been fully considered. However, a new ground of rejection is made as discussed below.



Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 1 recites limitation “…a discover response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance”,  
   It is not clear regarding the NF profiles obtained by the query. On one hand, it is disclosed that array of NF instance profiles that match the search criteria, which implies that the array will contain all the NF profiles matching said criteria. On the other hand, it is disclosed that the discovery response contains additionally identifier of NF profiles matching the search criteria but were not included in the discover response. Based on the above described inconsistency, it is not clear which conditions the NRF to decide if a NF profile is included in the discovery response or not, Clarification is requested. 
   Regarding claims 2-15, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejection.



Claim Rejections - 35 USC § 103
5.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 8.       Claims 1- 5, 9-15, 26-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; and further in view of Patil et al. (US 10609530 B1). 
        Regarding Claim 1, STAMMERS teaches a method in a network repository function (NRF) for providing a service discovery service to a network function (NF) instance ([paragraph 0020, 0038] describes a network repository function (NRF) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances):
, the method comprising: 
      the NRF receiving a discover request transmitted by the NF instance, wherein the discover request  comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
     and the NRF transmitting, based on a search criteria based on query parameters included in the discover request, a discover response  ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria and wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance.
     However, Patil teaches wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria ([col 2 lines 46-49, col 7 lines 28-44] describes Network function (NF) includes service instances and their list of service instance profiles (e.g. an array of NF instance profiles) [COL 2 lines 46-49, col 3 lines 20-27] describes Network repository function (NRF) 214 stores information pertaining to each services 204, 206, and 208 of network function (e.g. NF instance) which include service instance, Upon receipt of a discovery request from a network function (e.g. NF instance), Network repository function (NRF) 214 may provide information pertaining to a particular service to the requesting function [col 7 lines 50-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria), 
    and wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance ([col 7 lines 39-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria  and Network Function (e.g. NF instance) 202 to obtain the returned list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria but Network repository function (NRF) 214  remove the NF services instance NF profile which are deregistered operation from the storage at NRF 214 and to stop notifying the network function (e.g. not included in the discover response to the NF instance) in the discovery response).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria and wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide continuous integration and delivery practice involves the use of Canary releases associated with a technique to reduce the risk of introducing a new software version in a production environment ([col  2 lines 6-8] in Patil).


      Regrading Claim 2, the combination of STAMMERS and Patil teaches the method, 
 wherein the method further comprises the NRF determining the total number of NF instance profiles that match the search criteria, and the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria (Patil: [col 3 lines 2-15, col 7 lines 50-58] describes NRF determining number of NF services instance profiles that match search criteria and specifying one, two or other number of NF services instance profiles that match search criteria).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include NRF determining the total number of NF instance profiles that match the search criteria, and the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Patil One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF may provide information pertaining to a particular service to the requesting function ([col 26-27] in Patil).

      Regrading Claim 3, the combination of STAMMERS and Patil teaches the method, 
 wherein the discover request further comprises limit information indicating a maximum number of NF instance profiles to return, and/or a maximum payload information indicating maximum payload size (Patil: [col 10 line 45-col 11 line 3, col 11 lines 20-23] describes discover request includes desires (e.g. indicating) a maximum number of NF services instance profiles to return).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include the discover request further comprises limit information indicating a maximum number of NF instance profiles to return as taught by Patil One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to derive a desired or target priority for the service to be engaged ([col 11 lines 5-6] in Patil).

    Regarding Claim 4, the combination of STAMMERS and Patil teaches the method, wherein the identifier that points to an object that contains each NF instance profile that matches the search criteria (STAMMERS: [paragraph 0040-0041, 0044, 0055-0056] describes SMF identifier (e.g. object identifier) includes NF instant profile that matches search criteria).
     wherein the identifier is a Uniform Resource Identifier, URI (Patil: [col 7 lines 55-58] describes the identifier is a Uniform Resource Identifier(URI)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include wherein the identifier is a Uniform Resource Identifier as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide an identifier that uniquely identifies a particular network function (Patil: [col 8 lines 23-24]).

      Regrading Claim 5, the combination of STAMMERS and Patil teaches the method, wherein the method further comprises the NRF determining the total number of NF instance profiles that match the search criteria (Patil: [col 3 lines 2-15, col 7 lines 50-58] describes NRF determining number of NF services instance profiles that match search criteria and specifying one, two or other number of NF services instance profiles that match search criteria),
    and the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles (Patil: [col 8 lines 31-47, col 9 lines 17-24] describes the discover response includes information indicating that the number of NF instance profiles that match the search criteria related URI lists is more (e.g. higher) than the number of list of NF instance profiles (e.g. the array of NF instance profiles)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include the NRF determining the total number of NF instance profiles that match the search criteria and the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as taught by Patil One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF returns a list of Universal Resource Identifiers (URIs) that correspond to network functions  and/or NF services whose NF profiles match the query criteria ([col 7 lines 55-58] in Patil).
           Regarding Claim 9, STAMMERS and Patil teach the method, wherein the discover request is a Hypertext Transfer Protocol (HTTP) GET request that comprises a set of query parameters and a value to indicate to the NRF the NF instance is invoking a Discovery Service procedure (Patil: [col 7 lines 49-59, col 8 lines 48-56] describes discover request from NF consumer is a HTTP GET command request includes query parameters for the service to be discovered and In response to receipt of a search request from network function 202, NRF 214 returns value of NF types that match the query parameters registered to the NRF).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include wherein the discover request is a Hypertext Transfer Protocol (HTTP) GET request that comprises a set of query parameters and a value to indicate to the NRF the NF instance is invoking a Discovery Service procedure as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF 214 may invoke different sets of calls for management operation  and discovery operation (Patil: [col 7 lines 2-4]).

     Regrading Claim 10, the combination of STAMMERS and Patil teaches the method, wherein the search criteria consists of the set of query parameters included in the discover request, the search criteria consists of a subset of the set of query parameters included in the discover request, or the search criteria comprises the set of query parameters included in the discover request and further comprises one or more additional query parameters (STAMMERS: [paragraph 0038-0041] describes NRF configured to receive a discovery request from NF includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may be or include a weight, preference parameter (subset of query parameters), candidate pairs of NF instances (e.g. query parameters));

    Regrading Claim 11, the combination of STAMMERS and Patil teaches the method, further comprising, prior to transmitting the discover response, the NRF searching for NF instance profiles that match the search criteria and then generating the discover response (STAMMERS: [paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF obtaining information of NRF profile information before sending response to request based on received a discovery request from NF includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may be or include a weight , preference parameter, candidate pairs of NF instances (e.g. query parameters));

        Regrading Claim 12, the combination of STAMMERS and Patil teaches the method, wherein identifier the identifier is an identifier of a stored search result comprising the NF instance profiles that match the search criteria but were not included in the discover response (Patil: [col 7 lines 22-58] describes NRF 214 URI (e.g. an Identifier) is an URI (e.g. an Identifier) of a stored search result includes the NF instance profiles that match the search criteria but Network repository function (NRF) 214  remove the NF services instance NF profile in the discovery response).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include identifier the identifier is an identifier of a stored search result comprising the NF instance profiles that match the search criteria but were not included in the discover response as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide continuous integration and delivery practice involves the use of Canary releases associated with a technique to reduce the risk of introducing a new software version in a production environment ([col  2 lines 6-8] in Patil).

       Regrading Claim 13, the combination of STAMMERS and Patil teaches the method, further comprising: the NRF receiving a request transmitted by the NF instance, wherein the request includes the identifier of the stored search result (Patil: [col 3 lines 20-27, col 7 lines 50-58] describes NRF receiving a request transmitted by the Network function (e.g. NF instance) the request includes the URI (e.g. identifier) of the stored search result).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include the NRF receiving a request transmitted by the NF instance, wherein the request includes the identifier of the stored search result as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF  may support various discovery operation ([col  7 lines 50-51] in Patil).
  
      Regrading Claim 14, the combination of STAMMERS and Patil teaches the method, further comprising the NRF  transmitting toward the NF instance a response to the request (STAMMERS: [paragraph 0038-0039] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312) and sending response back to the  requesting NF).
  
     Regrading Claim 15, the combination of STAMMERS and Patil teaches the method, wherein the response  includes all of the NF instance profiles that match the search criteria but were not included in the discover response (STAMMERS: [paragraph 0038-0039, 0052, 0055-0056] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312), weights or preferences of one or more SR paths for NF profile may be marked or set such that the NF instance profile is made unavailable  and sending response back to the  requesting NF without that particular NF instance profile that  is made unavailable  (e.g. NF instance profiles that match the search criteria but were not included in the discover response).

   Regarding Claim 26, STAMMERS teaches a method in a network repository function (NRF) for providing a service discovery service to a network function (NF) instance ([paragraph 0020, 0038] describes a network repository function (NRF) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances),
  the method comprising:  the NRF receiving a discover request transmitted by the NF instance, wherein the discover request comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
   and the NRF transmitting, based on a search criteria based on query parameters included in the discover request, a discover response ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
   STAMMERS fails to teach wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria, wherein the method further comprises the NRF determining the total number of NF instance profiles that match the search criteria, and the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles.
   However, Patil teaches wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria ([col 2 lines 46-49, col 7 lines 28-44] describes Network function (NF) includes service instances and their list of service instance profiles (e.g. an array of NF instance profiles) [COL 2 lines 46-49, col 3 lines 20-27] describes Network repository function (NRF) 214 stores information pertaining to each services 204, 206, and 208 of network function (e.g. NF instance) which include service instance, Upon receipt of a discovery request from a network function (e.g. NF instance), Network repository function (NRF) 214 may provide information pertaining to a particular service to the requesting function [col 7 lines 50-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria), 
   wherein the method further comprises the NRF determining the total number of NF instance profiles that match the search criteria ([col 3 lines 2-15, col 7 lines 50-58] describes NRF determining number of NF services instance profiles that match search criteria and specifying one, two or other number of NF services instance profiles that match search criteria),
   and the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles ([col 8 lines 31-47, col 9 lines 17-24] describes the discover response includes information indicating that the number of NF instance profiles that match the search criteria related URI lists is more (e.g. higher) than the number of list of NF instance profiles (e.g. the array of NF instance profiles)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria, wherein the method further comprises the NRF determining the total number of NF instance profiles that match the search criteria, and the discover response further comprises information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF returns a list of Universal Resource Identifiers (URIs) that correspond to network functions  and/or NF services whose NF profiles match the query criteria ([col 7 lines 55-58] in Patil).

    Regrading Claim 27, the combination of STAMMERS and Patil teaches the method, wherein information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles comprises a value specifying the total number of NF instance profiles that match the search criteria (Patil: [col 3 lines 2-15, col 7 lines 50-58] describes NRF determining number of NF services instance profiles that match search criteria and specifying one, two or other number of NF services instance profiles that match search criteria).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Patil One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF may provide information pertaining to a particular service to the requesting function ([col 26-27] in Patil).

      Regrading Claim 28, the combination of STAMMERS and Patil teaches the method,  wherein the discover request further comprises limit information indicating a maximum number of NF instance profiles to return, and/or a maximum payload information indicating maximum payload size (Patil: [col 10 line 45-col 11 line 3, col 11 lines 20-23] describes discover request includes desires (e.g. indicating) a maximum number of NF services instance profiles to return).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include the discover request further comprises limit information indicating a maximum number of NF instance profiles to return as taught by Patil One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to derive a desired or target priority for the service to be engaged ([col 11 lines 5-6] in Patil).

    Regarding Claim 30, the combination of STAMMERS and Patil teaches the method, wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance (Patil: [col 7 lines 39-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria  and Network Function (e.g. NF instance) 202 to obtain the returned list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria but Network repository function (NRF) 214  remove the NF services instance NF profile which are deregistered operation from the storage at NRF 214 and to stop notifying the network function (e.g. not included in the discover response to the NF instance) in the discovery response).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide continuous integration and delivery practice involves the use of Canary releases associated with a technique to reduce the risk of introducing a new software version in a production environment ([col  2 lines 6-8] in Patil).  

     Regrading Claim 31, the combination of STAMMERS and Patil teaches the method, wherein identifier the identifier is an identifier of a stored search result comprising the NF instance profiles that match the search criteria but were not included in the discover response (Patil: [col 7 lines 22-58] describes NRF 214 URI (e.g. an Identifier) is an URI (e.g. an Identifier) of a stored search result includes the NF instance profiles that match the search criteria but Network repository function (NRF) 214  remove the NF services instance NF profile in the discovery response).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include identifier the identifier is an identifier of a stored search result comprising the NF instance profiles that match the search criteria but were not included in the discover response as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide continuous integration and delivery practice involves the use of Canary releases associated with a technique to reduce the risk of introducing a new software version in a production environment ([col  2 lines 6-8] in Patil).

      Regrading Claim 32, the combination of STAMMERS and Patil teaches the method, further comprising: the NRF receiving a request transmitted by the NF instance, wherein the request includes the identifier of the stored search result(Patil: [col 3 lines 20-27, col 7 lines 50-58] describes NRF receiving a request transmitted by the Network function (e.g. NF instance) the request includes the URI (e.g. identifier) of the stored search result),
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include the NRF receiving a request transmitted by the NF instance, wherein the request includes the identifier of the stored search result as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to NRF  may support various discovery operation ([col  7 lines 50-51] in Patil).
    and the NRF transmitting toward the NF instance a response to the request, wherein the response includes all of the NF instance profiles that match the search criteria but were not included in the discover response (STAMMERS: [paragraph 0038-0039, 0052, 0055-0056] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312), weights or preferences of one or more SR paths for NF profile may be marked or set such that the NF instance profile is made unavailable  and sending response back to the  requesting NF without that particular NF instance profile that  is made unavailable  (e.g. NF instance profiles that match the search criteria but were not included in the discover response).   

9.    Claims 6-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Patil et al. (US 10609530 B1); and further in view of Marquezan et al. (US 2021/0377754 A1).
     Regarding Claim 6, STAMMERS and Patil teaches  the method, wherein the method further comprises the NRF generating the discover response (STAMMERS: [paragraph 0044, 0055] describes NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)), 
     STAMMERS and Patil fails to teach the method, wherein generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles.
     However, Marquezan teaches the method, wherein generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles ([paragraph 0033-0034, 0066-0067, 0081] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available all matching NF instance profiles).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/ Patil to include the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/ Patil in the Marquezan system in order to provide method for automatic configuration and selection of analytics network function instances in mobile communication networks ([paragraph 0006] in Marquezan).

    Regarding Claim 7, the combination of STAMMERS, Patil and Marquezan teaches  the method, wherein generating the discover response further comprises the NRF including in the discover response information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as a result of the NRF determining that the threshold would be exceeded (Marquezan: [paragraph 0031, 0033-0034, 0066-0067, 0071-0072,  0081-0082] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF is more than NF instance profiles).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/ Patil to include the NRF including in the discover response information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as a result of the NRF determining that the threshold would be exceeded as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/ Patil in the Marquezan system in order to provide method for automatic configuration and selection of analytics network function instances in mobile communication networks ([paragraph 0006] in Marquezan).

     Regarding Claim 8, the combination of STAMMERS, Patil and Marquezan teaches  the method,  wherein determining whether the threshold would be exceeded comprises determining whether the total number of matching NF instance profiles exceeds the value of a limit attribute included in the discover request or determining, based on the value of a max-payload-size attribute, whether the NRF must limit the number of NF instance profiles to include in the discover response ([paragraph 0066-0067, 0082-0084] describes determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF increases the value of limit of NF type identification(s), NF identification(s) (attribute) in discovery request). 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/ Patil to include determining whether the threshold would be exceeded comprises determining whether the total number of matching NF instance profiles exceeds the value of a limit attribute included in the discover request as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/ Patil in the Marquezan system in order to provide method for NF identification information extracted from the information received from NRF with the discovery NF Profiles ([paragraph 0082] in Marquezan).

      Regarding Claim 29, STAMMERS and Patil teaches the method, wherein the method further comprises the NRF generating the discover response (STAMMERS: [paragraph 0044, 0055] describes NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)), 
     STAMMERS and Patil fails to teach the method, generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles, and generating the discover response further comprises the NRF including in the discover response information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as a result of the NRF determining that the threshold would be exceeded.
   However, Marquezan teaches the method, generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles ([paragraph 0033-0034, 0066-0067, 0081] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available all matching NF instance profiles),
  and generating the discover response further comprises the NRF including in the discover response information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as a result of the NRF determining that the threshold would be exceeded (Marquezan: [paragraph 0031, 0033-0034, 0066-0067, 0071-0072,  0081-0082] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF is more than NF instance profiles).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/ Patil to include generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles, and generating the discover response further comprises the NRF including in the discover response information indicating that the total number of NF instance profiles that match the search criteria is higher than the number of NF instance profiles included in the array of NF instance profiles as a result of the NRF determining that the threshold would be exceeded as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/ Patil in the Marquezan system in order to provide method for automatic configuration and selection of analytics network function instances in mobile communication networks ([paragraph 0006] in Marquezan).

10.    Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Patil et al. (US 10609530 B1); and further in view of Qiao et al. (US 20190053147 A1).
       Regrading Claim 23, STAMMERS teaches a network function (NF) apparatus, the NF apparatus being adapted configured to: receive a discover request transmitted by an NF instance comprising ([paragraph 0020, 0038] describes a network repository function (e.g. a network function (NF) apparatus) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances), 
    wherein the discover request  comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
   and transmit, based on a search criteria based on query parameters included in the discover request, a discover response ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response; wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria, wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance.
       However, Patil teaches wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria ([col 2 lines 46-49, col 7 lines 28-44] describes Network function (NF) includes service instances and their list of service instance profiles (e.g. an array of NF instance profiles) [COL 2 lines 46-49, col 3 lines 20-27] describes Network repository function (NRF) 214 stores information pertaining to each services 204, 206, and 208 of network function (e.g. NF instance) which include service instance, Upon receipt of a discovery request from a network function (e.g. NF instance), Network repository function (NRF) 214 may provide information pertaining to a particular service to the requesting function [col 7 lines 50-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria), 
    and wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance ([col 7 lines 39-64] describes network function (e.g. NF instance) perform discovery operation via the HTTP GET command, issued with HTTP query parameters. In response to receipt of a search request from network function (e.g. NF instance) 202, Network repository function (NRF) 214 returns a list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria  and Network Function (e.g. NF instance) 202 to obtain the returned list of Universal Resource Identifiers (URIs) that correspond to network functions 202 and list of NF services instance whose NF profiles(e.g. an array of NF instance profiles)  match the query criteria but Network repository function (NRF) 214  remove the NF services instance NF profile which are deregistered operation from the storage at NRF 214 and to stop notifying the network function (e.g. not included in the discover response to the NF instance) in the discovery response).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria and wherein the discover response further comprises an identifier that the NF instance can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance as taught by Patil. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Patil system in order to provide continuous integration and delivery practice involves the use of Canary releases associated with a technique to reduce the risk of introducing a new software version in a production environment ([col  2 lines 6-8] in Patil).
    STAMMERS and Patil fails to teach wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response.
    However, Qiao teaches wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response ([paragraph 0088-0087, 0097, 0107] describes a network function device comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Patil to include wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response as taught by Qiao. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Patil in the Qiao system in order to provide communication among the functional elements and/or network elements ([paragraph 0080] in Qiao).
Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459